Name: 97/261/EC: Commission Decision of 3 April 1997 repealing Decision 96/662/EC concerning certain protective measures with regard to canned tuna originating in CÃ ´te d'Ivoire (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: foodstuff;  health;  agricultural policy;  fisheries;  trade policy;  Africa
 Date Published: 1997-04-22

 Avis juridique important|31997D026197/261/EC: Commission Decision of 3 April 1997 repealing Decision 96/662/EC concerning certain protective measures with regard to canned tuna originating in CÃ ´te d'Ivoire (Text with EEA relevance) Official Journal L 104 , 22/04/1997 P. 0032 - 0032COMMISSION DECISION of 3 April 1997 repealing Decision 96/662/EC concerning certain protective measures with regard to canned tuna originating in CÃ ´te d'Ivoire (Text with EEA relevance) (97/261/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard the Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 96/43/EC (2), and in particular Article 19 thereof,Whereas Commission Decision 96/662/EC of 25 November 1996 concerning certain protective measures with regard to canned tuna originating in the CÃ ´te d'Ivoire (3) bans imports of canned tuna from a factory located there because of the presence of the botulinus toxin;Whereas a Commission expert inspected the factory and suggested ways to improve canning hygiene;Whereas the competent authorities gave official guarantees that the improvements called for would be introduced after the Commission expert's visit;Whereas the cans that caused the botulism outbreak were produced and imported before the entry into force of Commission Decision 96/609/EC of 14 October 1996 laying down special conditions governing imports of fishery and aquaculture products originating in CÃ ´te d'Ivoire (4);Whereas the measures taken to protect public health are no longer justified; whereas Decision 96/662/EC should therefore be repealed;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 96/662/EC concerning certain protective measures with regard to canned tuna originating in CÃ ´te d'Ivoire is hereby repealed.Article 2 Member States shall amend the measures that they apply to imports to comply with this Decision. They shall inform the Commission thereof.Article 3 This Decision is addressed to the Member States.Done at Brussels, 3 April 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 373, 31. 12. 1990, p. 1.(2) OJ No L 162, 1. 7. 1996, p. 1.(3) OJ No L 304, 27. 11. 1996, p. 25.(4) OJ No L 269, 22. 10. 1996, p. 37.